MEMORANDUM **
Gilberto G. Muñoz appeals pro se from the district court’s judgment in his action under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq., alleging retaliatory firing. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s ruling on cross-motions for summary judgment. Ford v. City of Yakima, 706 F.3d 1188, 1192 (9th Cir.2013). We affirm.
The district court properly granted summary judgment for defendants because Muñoz failed to raise a genuine dispute of material fact as to whether defendants’ legitimate reason for firing him was pre-textual. See Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 887-88 (9th Cir. 2004) (setting forth burden shifting test for evaluating a retaliation claim under the Rehabilitation Act).
Muñoz’s requests for judicial notice, set forth in his reply brief, are denied as unnecessary.
*634We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.